Name: Commission Regulation (EEC) No 953/87 of 1 April 1987 determining for the Member States the loss of income and the amount of the premium payable per ewe and per goat for the 1986 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  means of agricultural production
 Date Published: nan

 2. 4. 87 Official Journal of the European Communities No L 90/25 COMMISSION REGULATION (EEC) No 953/87 of 1 April 1987 determining for the Member States the loss of income and the amount of the premium payable per ewe and per goat for the 1986 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), and in particular Article 5 (4) thereof, Whereas Article 5(1 ) of Regulation (EEC) No 1837/80 provides for the grant of a premium to offset any loss of income sustained by producers of sheepmeat and, in certain areas, of goatmeat ; whereas those areas are listed in Annex III to that Regulation and in Article 1 of Commission Regulation (EEC) No 1065/86 (3) which determines the mountain areas in which the premium may be granted ; Whereas Article 5 (9) of Regulation (EEC) No 1 837/80 provides for the possibility of the premium being granted to producers keeping female sheep of certain mountain breeds other than ewes which are eligible for the premium in certain areas ; Whereas those ewes and areas are defined in the Annex to Council Regulation (EEC) No 872/84 of 31 March 1984 laying down general rules for the granting of premiums to sheepmeat producers (4), as last amended by Regulation (EEC) No 3524/85 0 ; Whereas, pursuant to Article 5 (2) of Regulation (EEC) No 1837/80, the loss of income represents, per 100 kilograms of carcase weight, any difference there may be between the basic price and the arithmetical mean of the market prices recorded for each region ; Whereas, pursuant to Article 5 (3) of Regulation (EEC) No 1837/80, the amount of the premium payable per ewe and per region is obtained by multiplying the loss of income referred to in paragraph 2 by a coefficient repre ­ senting, for each region, the normal average annual production of lamb meat per ewe expressed per 100 kilo ­ grams of carcase weight ; Whereas, however, for region 5, this loss of income must be reduced by the weighted average of the variable premiums actually granted for the 1985 marketing year, such average being obtained in accordance with the provi ­ sions of paragraph 6 of that Article ; Whereas Article 5 (3) also fixes the amount of the premium payable per female goat at 80 % of the premium per ewe ; Whereas, pursuant to Article 5 (9), the amount of the premium per female sheep, other than a ewe which is eligible for the premium, is also fixed at 80 % of the premium per ewe ; Whereas, by Commission Regulation (EEC) No 2545/86 0, as last amended by Regulation (EEC) No 3728/86 f), the Member States were authorized to pay an advance to producers located in less-favoured agricultural areas ; whereas such an advance was paid during the 1986 marketing year to the producers in question ; Whereas, in accordance with Article 4 (4) of Commission Regulation (EEC) No 3007/84 (8), as last amended by Regulation (EEC) No 151 4/86 (9), the Member States in region 1 are not authorized to make a payment on account of the premium referred to in Article 5 (5) of Regulation (EEC) No 1837/80 ; whereas, however, in view of the current quite exceptional situation on the markets in region 1 , and the fact that a large number of lambs have not been slaughtered but kept on holdings, Greece and Italy were authorized, by way of derogation from Article 4(4), to make a payment on account of the said premium ; Whereas the French Government has decided to come to the assistance of farmers whose holdings are located in areas which are not less-favoured ; whereas, to that end, the French Government has proposed making an advance to them also, but out of national funds, of an amount corresponding to 75 % of the ewe premium which such farmers may claim at the end of the marketing year, namely March 1987 ; Whereas the French Government has notified the Commission of this planned national aid in accordance with Article 93 (3) of the Treaty ; Whereas the Council decided by Decision 86/648/ EEC (10) to regard the national aid in the form of a payment on account of the premium for ewes, granted by the French Government to French sheepmeat producers whose holdings are located in areas of France which are not less-favoured, as being compatible with the common market, up to a rate of 75 % of the estimated premium and until the end of the 1986 marketing year ; (') OJ No L 183, 16 . 7. 1980, p. 1 . 0 OJ No L 79, 21 . 3 . 1987, p. 3 . 3 OJ No L 97, 12. 4. 1986, p. 25. ( «) OJ No L 226, 13 . 8 . 1986, p. 5 . 0 OJ No L 344, 6 . 12. 1986, p. 17. (") OJ No L 283, 27. 10 . 1984, p . 28 . 0 OJ No L 132, 21 . 5. 1986, p . 16.. (10) OJ No L 382, 16. 12. 1986, p. 3 . (4) OJ No L 90, 1 . 4. 1984, p. 40. 0 OJ No L 336, 14. 12. 1985, p. 5. No L 90/26 Official Journal of the European Communities 2. 4. 87 3 . The amount of the premium payable per female sheep other than an eligible ewe and per region in the areas specified in the Annex to Regulation (EEC) No 872/84 is as follows : Whereas the premium payable per eligible animal is paid only if the amount fixed per ewe is one ECU or more ; Whereas, in accordance with Article 5 (4) of Regulation (EEC) No 1873/80, the amount of the definitive premium and the balance to be paid in the less-favoured agricul ­ tural areas should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Regton 5 ECU 6,443 . Article 3 1 . In accordance with Article 5 (4) of Regulation (EEC) No 1 837/80, the balance to be paid to sheepmeat produ ­ cers located in the less-favoured agricultural areas, and in the case of France, to all sheepmeat producers, is as follows : HAS ADOPTED THIS REGULATION : Article 1 The loss of income recorded for the 1986 marketing year for the regions listed below is as follows : Region Balance of premium payable per ewe (in ECU) 1 , of which : Italy Greece Regton 1 4,430 6,404 4,220 7,875 2,154 5,176. 2 4 5 6 Difference in ECU per 100 kg 81,234 75,765 135,467 127,772 114,413 49,300 . 3 4 5 6 7 2. In accordance with Article 5 (4) of Regulation (EEC) No 1837/80, the balance to be paid to goatmeat producers located in less-favoured agricultural areas included in the areas referred to in paragraph 1 is as follows : Article 2 Region 1 . The amount of the premium payable per ewe and per region is as follows : Premium payable per female goat (in ECU) 3,499 5,077.Regton ECU 1 , of which : Italy Greece 1 2 3 4 5 6 7 15,434 15,434 17,426 24,384 8,054 20,594 7,200 . 3 . In accordance with Article 5 (4) of Regulation (EEC) No 1837/80, the balance to be paid to producers keeping female sheep other than eligible ewes, located in less ­ favoured agricultural areas included in the areas referred to in paragraph 1 , is as follows : Region Premium per female sheep other than eligible ewe (in ECU)2. The amount of the premium payable per female goat and per region in the areas listed in Annex III to Regulation (EEC) No 1837/80 and in Article 1 of Regula ­ tion (EEC) No 1065/86 is as follows : 5 1,723 . Region ECU 12,347 12,347 5,760 . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 1 2 7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 April 1987. For the Commission Frans ANDRIESSEN Vice-President